DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed 04/22/2019.

This is a Final Office Action on the Merits, in response to Applicant’s Amendment filed/received on 02/25/2021.  All claims have been considered below.
Claims 2 and 17 are cancelled.
Claims 1, 3-16, and 18-20 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-16, and 18-20 are rejected under 35 U.S.C. 101, as the claimed invention is not directed to patent eligible subject matter.
Regarding Claims 1, 16, and 19, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claims 1, 16, 19, and their respective limitations are directed to one of the four statutory categories.  Claim 1 is directed to a process, Claim 16 a manufacture, and Claim 19 a machine.

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claims 1, 16, and 19, the claims as a whole, recites what can be best described as “certain methods of organizing human activity”.  More specifically, using Claim 1 as an example, Claims 1, 16, and 19 recite
generating, […], at least one location matching model for a first current event participant of a plurality of current event participants of a current event, wherein an output of the location matching model indicates a matching degree between the first current event participant and a current event location;
creating, […], at least one initial location allocation plan for the plurality of current event participants of the event based, at least in part, on the output of the at least one location matching model;
receiving, […], feedback associated with the initial location allocation plan from at least one of the plurality of current event participants; and
responsive to the received feedback indicating acceptance of the initial location allocation plan, determining, by one or more computing units, a final location allocation plan based on the initial location allocation plan.
The limitations identified above, in a combination, would belong to at least the subgroupings of “business relations”, “marketing or sales activities”, or “managing interactions between people”.  These limitations recite the abstract ideas of generating a location allocation plan, and finalizing that plan in response to feedback from participants.  Therefore, they belong to “certain methods of organizing 
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
Claim 1
by one or more computing units
by one or more computing units
by one or more computing units
Claim 16
one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising
program instructions
program instructions
program instructions
program instructions
Claim 19
one or more computer processors
one or more computer readable storage devices
program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising
program instructions
program instructions
program instructions
program instructions
As shown, these additional elements are generic computer components described in high generality (e.g., computing units, computer readable storage device, program instructions, processors, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Here, Claims 1, 16, and 19 recite abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claims 1, 16, and 19 recite the general principles of generating a location allocation plan, and finalizing that plan in response to feedback from participants.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the 
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.

Regarding Claims 3-15, 18, and 20, the claims and their respective limitations merely further narrow the abstract idea of Claim 1, 16, and 19.
Step 1:
Claims 3-15 are directed to a process.
Claim 18 is directed to a manufacture.
Claim 20 is directed to a machine.
Step 2A Prong 1: Claims 3-15, 18, and 20 further narrow the abstract idea of Claims 1, 16, and 19, and would therefore also fall into the same groupings of “certain methods of organizing human activity”, abstract idea, identified in Claims 1, 16, and 19 above.
Claim 3 recites limitations further defining generating the location matching model.
Claim 4 recites limitations further defining the location matching model.
Claim 5 recites limitations further defining the input of resource matching model.
Claim 6 recites limitations further defining the feature of the event participant.
Claim 7 recites limitations further defining the feature of the event participant.
Claim 8 recites limitations further defining generating the location matching model.
Claim 9 recites limitations further defining the location matching model.
Claim 10 
Claim 11 recites limitations further defining the feature of the event participant.
Claims 12, 18, and 20 recite limitations further defining the initial location allocation plan.
Claim 13 recites limitations further defining the pre-condition.
Claim 14 recites limitations further defining the actions subsequent to feedback.
Claim 15 recites limitations further defining the actions subsequent to feedback.
Step 2A Prong 2 and Step 2B: Claims 3-15, 18, and 20 recite no further additional elements beyond further narrowing the abstract ideas of Claim 1, 16, and 19.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claim 1, 16, and 19.
Accordingly, Claims 3-15, 18, and 20 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes (US Pat. App. Pub. No. US 20130006693 A1) in view of Lipscher (US Pat. App. Pub. No. US 20140316836 A1).
	Regarding Claim 1, “[a] method for location allocation planning, the method comprising”,
	Haynes teaches “generating, by one or more computing units, at least one location matching model for a first current event participant of a plurality of current event participants of a current event, wherein an output of the location matching model indicates a matching degree between the first current event participant and a current event location” (“[a] technique for assisting one or more individuals in planning a meeting or event using metrics…” (Haynes [0003]), “[i]nformation stored on the event parameters datastore, in association with a given event or meeting being planned and/or managed, can include information regarding job executors/planners, location, resources (e.g., facilities, accommodations, speakers, participants, day-of-event staff, etc.), budgets, attendee registration, stakeholders, and vendors/suppliers…” (Haynes [0028]), “…the location elements engine can identify location elements associated with a planned/managed meeting or event, such as the location of the planner/job executor, the location of the meeting or event, the location of vendors/suppliers of event resources, location of event resources, and location of attendees. In some implementations, it can be desirable to determine the relative location of meeting/event elements with respect to one another 
Haynes teaches “creating, by one or more computing units, at least one initial location allocation plan for the plurality of current event participants of the event based, at least in part, on the output of the at least one location matching model” (“…an execution plan ("event execution plan" or "event plant") is created for the meeting or event. In some implementations, the execution plan for the meeting or event provides a general overview for the meeting or event being planned or managed, and can be created in view of the event requirements determined by module 202…” (Haynes [0037], [Figure 2])).  
	Although Haynes discloses receiving dynamic feedback from external inputs in order to automate event planning and requesting feedback upon receiving planning milestones ([0070]), Haynes does not explicitly teach, but Lipscher teaches “receiving, by one or more computing units, feedback associated with the initial location allocation plan from at least one of the plurality of current event participants; and” (“…method also involves presenting multiple creator plans to the user and receiving the user selection of one or more creator plans. Presentation of the multiple creator plans may involve presenting one or more evaluations corresponding to the multiple creator plans. Examples of the evaluations may be various forms of ranking of the plan itself or of the creator of the plan. Other examples include feedback by users…” (Lipscher [0024])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Lipscher with that of Haynes.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Haynes teaches planning a meeting or event using metrics (Haynes [Abstract]).  Lipscher teaches generating social group plans based on user preferences and matching logic (Lipscher [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Lipscher’s matching methodology, such as that of incorporating user feedback, onto Haynes. Lipscher allows for “customized group plan may be generated dynamically, only be specific to the user's initial input but they may also change and adapt based on changes to the user's profile, preferences, associations, actions, feedback, and external data from this and other plans the user is following” (Lipscher [0033]).  Given how Haynes similarly also utilizes “feedback engine includes a feedback channel for improving decision-making capabilities” and “the platform learns over time and becomes more accurate in order to understand an event planner's preferences” (Haynes [0061]), Lipscher further improves upon Haynes by soliciting and incorporating feedback from the event participants.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Lipscher further teaches “responsive to the received feedback indicating acceptance of the initial location allocation plan, determining, by one or more computing units, a final location allocation plan based on the initial location allocation plan” (“…customized group plan may be generated dynamically, which means that the instructions provided in the plan may not only be specific to the user's initial input but they may also change and adapt based on changes to the user's profile, preferences, associations, actions, feedback, and external data from this and other plans the user is following…” (Lipscher [0033]) and “[u]ser feedback may be relied on to modify the existing creator plans, or generate new creator plans…” (Lipscher [0084])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Lipscher with that of Haynes.  Please see previous limitation for combination analysis.  The rationale to combine is substantially similar as that of the previous limitation.
	Accordingly, the claimed subject matter is obvious over Haynes in view of Lipscher.
	Regarding Claim 16, “[a] computer program product for location allocation planning, the computer program product comprising”, the claim and its respective limitations have the same technical features as that of Claim 1.
one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising” (“…a computer system will include a processor, memory, non-volatile storage, and an interface. A typical computer system will usually include at least a processor, memory, and a device (e.g., a bus) coupling the memory to the processor…” (Haynes [0011]) and “[a] processor is considered to be "configured to execute a program" when at least one value associated with the program is stored in a register readable by the processor…” (Haynes [0015])).
	Accordingly, the claimed subject matter is obvious over Haynes in view of Lipscher.
	Regarding Claim 19, “[a] computer system for location allocation planning, the computer system comprising”, the claim and its respective limitations have the same technical features as that of Claim 1.
	Haynes further teaches “one or more computer processors” (“…a computer system will include a processor, memory, non-volatile storage, and an interface. A typical computer system will usually include at least a processor, memory, and a device (e.g., a bus) coupling the memory to the processor…” (Haynes [0011])).
	Haynes further teaches “one or more computer readable storage devices” (“…a computer system will include a processor, memory, non-volatile storage, and an interface. A typical computer system will usually include at least a processor, memory, and a device (e.g., a bus) coupling the memory to the processor…” (Haynes [0011])).
	Haynes further teaches “program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors, the stored program instructions comprising” (“…a computer system will include a processor, memory, non-volatile storage, and an interface. A typical computer system will usually include at least a processor, memory, and a device (e.g., a bus) coupling the memory to the processor…” (Haynes [0011]) and “[a] processor is configured to execute a program" when at least one value associated with the program is stored in a register readable by the processor…” (Haynes [0015])).
	Accordingly, the claimed subject matter is obvious over Haynes in view of Lipscher.

	Regarding Claim 3, Haynes and Lipscher teach the limitations of Claim 1.
	Haynes further teaches “wherein generating the at least one location matching model comprises generating, by one or more computing units, at least one resource matching model, which further comprises” (“…event resource management can further manage and monitor resources provided by various vendors and suppliers in connection with planning and/or executing meetings and events using the event planning server…” (Haynes [0027])).
	Haynes further teaches “comparing, by one or more computing units, an historical feature of the first current event participant with a current feature of the first current event participant; and” (“…the historic and predictive elements engine can combine historic logs with a prediction engine. In a specific implementation, the platform can modify event parameters based upon historic data (e.g., historical data relating to vendor/supplier dependability), and can determine the likelihood of whether a particular vendor/supplier will provide their respective event resources (e.g., supplies or rental equipment) in a timely manner…” (Haynes [0057])).
	Haynes further teaches “weighing, by one or more computing units, a resource feature of an historical event location based on a result of the comparison” (“…platform can modify event parameters based upon historic data (e.g., historical data relating to vendor/supplier dependability), and can determine the likelihood of whether a particular vendor/supplier will provide their respective event resources (e.g., supplies or rental equipment) in a timely manner…” (Haynes [0057])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Haynes and Lipscher.  Please see above (Claim 1) for combination analysis.


	Regarding Claim 4, Haynes and Lipscher teach the limitations of Claim 3.
	Haynes further teaches “wherein the at least one location matching model comprises the at least one resource matching model, and wherein an input of the at least one resource matching model comprises a resource feature of an historical event location associated with the first current event participant and a resource feature of the current event location, and wherein an output of the at least one resource matching model comprises a resource matching score indicating a matching degree between the first current event participant and the resource feature of the current event location” (“…event resource management can further manage and monitor resources provided by various vendors and suppliers in connection with planning and/or executing meetings and events using the event planning server…” (Haynes [0027]) and “…the historic and predictive elements engine can combine historic logs with a prediction engine. In a specific implementation, the platform can modify event parameters based upon historic data (e.g., historical data relating to vendor/supplier dependability), and can determine the likelihood of whether a particular vendor/supplier will provide their respective event resources (e.g., supplies or rental equipment) in a timely manner…” (Haynes [0057])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Haynes and Lipscher.  Please see above (Claim 1) for combination analysis.
	Accordingly, the claimed subject matter is obvious over Haynes in view of Lipscher.

	Regarding Claim 14, Haynes and Lipscher teach the limitations of Claim 1.
	Lipscher further teaches “responsive to the feedback indicating the initial location allocation plan is not accepted by at least one of the plurality of current event participants, receiving, by one or more computing units, a counter proposed location from at least one of the plurality of current event participants to form a final location allocation plan” (“[t]hrough the plan negotiator the user can… Request a change to one or more of the selected characteristics of the plan. For example if the plan is a Dinner at Greek restaurant and movie plan. The user may request that the plan change to a Dinner at French restaurant and movie… Request a change in a specific item in the plan. For example if the plan was Dinner at Aldo's Italian restaurant, the user may request the system suggest another Italian restaurant…” (Lipscher [0136-0140])).  “Request a change” in combination with the examples changing to other restaurants is equivalent to “counter proposed location”.
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Haynes and Lipscher.  Please see above (Claim 1) for combination analysis.  Furthermore, incorporating Lipscher’s negotiation methodology would further produce plans that are much more amenable to the interested parties.
	Accordingly, the claimed subject matter is obvious over Haynes in view of Lipscher.

	Regarding Claim 15, Haynes and Lipscher teach the limitations of Claim 1.
	Lipscher further teaches “wherein there is a plurality of initial location allocation plans, and the method further comprises: responsive to the feedback from the plurality of current event participants indicating the initial location allocation plan is not accepted by at least one of the plurality of current event participants, and no counter proposed location is received from at least one of the plurality of current event participants, proposing, by one or more computing units, a new location to the at least one of the plurality of current event participants based on another candidate of the plurality of initial location allocation plans” (“…method may proceed with presenting the customized computer suggested group plan to the user. The user(s) may then accept, reject, or begin a process of negotiating with other users to try to change the elements of the suggested plan…” (Lipscher plan negotiator the user can… Request a different plan. For example if the plan is a dinner and movie plan, the user may request that the plan change to a swim and run plan…” (Lipscher [0136-0137]), and “…when the system receives a user's proposed changes, it may… Send the user other, less optimal, results from the matching program to determine if these results are acceptable to the user…” (Lipscher [0142])).  “Request a different plan” is equivalent to “no counter proposed location”.
It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Haynes and Lipscher.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar as that of Claim 14.
	Accordingly, the claimed subject matter is obvious over Haynes in view of Lipscher.

Claim 2 is cancelled.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes, Lipscher, in view of Grosz (US Pat. App. Pub. No. US 20150019273 A1).
	Regarding Claim 5, Haynes and Lipscher teach the limitations of Claim 4.
	Haynes and Lipscher do not explicitly teach, but Grosz teaches “wherein the input of resource matching model further comprises: a feature of the first current event participant, and a feature of an event participant similar to the first current event participant from an historical location allocation plan” (“…automatically aggregating a plurality of system users into participants for a group activity having a plurality of assigned spaces, the participants automatically grouped into a plurality of subgroups based on desired attributes of each member of the subgroup… generating a personal profile of each system user; generating one or more preference profiles of a desired participant for a respective group activity; identifying the personal profiles of the system users that meet the one or more preference profiles; comparing information in the personal profiles to determine a strength-of-match between system users populating the group activity; grouping of the participants into the plurality of subgroups according to the strength-of-match between each member of the subgroup; and assigning the participants of the group activity, grouped into the subgroups, to the plurality of spaces in the group activity…” (Grosz [0015]) and “…group activities are automatically promoted to users who have similar behavioral attributes relative to their histories of group activity participation…” (Grosz [0214], [Figure 15])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Grosz with that of Haynes and Lipscher.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As stated above (please see Haynes & Lipscher combination analysis), Haynes and Lipscher function together for planning a meeting or event using metrics (Haynes [Abstract], Lipscher [Abstract]).  Grosz teaches assigning participants of a group activity to spaces based on the participants’ desired attributes (Grosz [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Grosz’s similar attribute grouping methodology, such as based on historic data, onto Haynes and Lipscher.  Grosz’s method improves upon Haynes and Lipscher, as “[i]ndividuals who have history of repetitive participation in activities that are similar to a promoted activity are logically more likely to accept invitations to participate” (Grosz [0228]).  This would further optimize event planning.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Haynes, Lipscher, in view of Grosz.

	Regarding Claim 7, Haynes, Lipscher, and Grosz teach the limitations of Claim 5.
	Haynes further teaches “wherein the entity feature of the first current event participant is selected from the group consisting of: an historical feature of the first current event participant and a current feature of the first current event participant, wherein the historical feature of the first current event participant is associated with the resource feature of the historical event location” (“…historic and predictive elements engine can combine historic logs with a prediction engine. In a specific implementation, the platform can modify event parameters based upon historic data (e.g., historical data relating to vendor/supplier dependability), and can determine the likelihood of whether a particular vendor/supplier will provide their respective event resources (e.g., supplies or rental equipment) in a timely manner…” (Haynes [0057])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Haynes, Lipscher, and Grosz.  Please see above (Claim 5) for combination analysis.  The rationale to combine is substantially similar as that of Claim 5.
	Accordingly, the claimed subject matter is obvious over Haynes, Lipscher, in view of Grosz.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haynes, Lipscher, Grosz, in view of Desmond (US Pat. App. Pub. No. US 20170212898 A1).
	Regarding Claim 6, Haynes, Lipscher, and Grosz teach the limitations of Claim 5.
	Haynes, Lischer, and Grosz do not explicitly teach, but Desmond teaches “wherein the feature of the first current event participant is selected from the group consisting of: an economic indicator and business scope, ” (“[a] matcher is coupled for communication to the aggregator and configured to receive one or more interest group ranked lists of interest group interests for each of one or more interest groups…” (Desmond [0003]), “…topics may be identified or categorized at the conference by attendee-industry, attendee-organizations, by each participant and by the event as a whole” (Desmond [0018]), and “…ranking of a topic may be performed for each organization at the venue (e.g. aggregate the scores of industry-level by aggregating scores from participants employed by a particular industry (e.g. as determined from the customer CRM data)…” (Desmond [0058])).  “Attendee-industry”, “industry-level” and “particular industry” are equivalent to “business scope”.
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Desmond with that of Haynes, Lipscher, and Grosz.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As stated above (please see Haynes & Lipscher & Grosz combination analysis), Haynes, Lipscher and Grosz function together for planning a meeting or event using metric (Haynes [Abstract], Lipscher [Abstract], Grosz [Abstract]).  Desmond teaches matching a participant with an interest group at a venue (Desmond [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Desmond’s matching methodology, considering the particular industry of attendees, onto Haynes, Lipscher, and Grosz.  Desmond, through consideration of the interest for particular products/services, “helps the conference hosts to better understand participant's interest in products/services/features, which in turn helps a company enhance its strategy and/or better clarify which products to continue assertively promoting, and which ones to change, enhance or customize” (Desmond [0018]).  This would improve upon Haynes, Lipscher, and Grosz by further optimizing event planning.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Haynes further teaches “wherein the feature of the first current event participant is selected from the group consisting of: an economic indicator and business scope, and the resource feature is selected from the group consisting of: a size of a location, a place of a location, a function of a location, and an event scope associated with a location” (“…location elements engine can identify location elements associated with a planned/managed meeting or event, such as the location of the planner/job executor, the location of the meeting or event, the location of vendors/suppliers of event resources, location of event resources, and location of attendees. In some implementations, it can be desirable to determine the relative location of meeting/event elements with respect to one another (e.g., location of speaker/attendee accommodations relative to the meeting/event venue for transportation purposes)…” (Haynes [0055])).
	Accordingly, the claimed subject matter is obvious over Haynes, Lipscher, Grosz, in view of Desmond.

Claims 8, 9, 11-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes, Lipscher, in view of Jain (US Pat. App. Pub. No. US 20160189061 A1).
	Regarding Claim 8, Haynes and Lipscher teach the limitations of Claim 1.
	Haynes and Lipscher do not explicitly teach, but Jain teaches “generating, by one or more computing units, at least one neighborhood matching model, which further comprises” (“…disclosure provides features that enable position allocation for an event at a venue, allowing groups of differing sizes to sit together, while still maximizing the occupancy of the event. The features of the present disclosure also enable other factors of positioning to be considered in position allocation, such as subgroups within a group being positioned together, and groups being allocated positions in an order of priority corresponding to the timing of when they booked their positions…” (Jain [0013]) and “…iterative optimization algorithm can allocate positions to members of groups and subgroups based on certain principles, preferences, or conditions…” (Jain [0069])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Jain with that of Haynes and Lipscher.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As stated above (please see Haynes & Lipscher combination analysis), Haynes and Lipscher function together for planning a meeting or event using metrics (Haynes [Abstract], Lipscher [Abstract]).  Jain enable[s] position allocation for an event at a venue, allowing groups of differing sizes to sit together, while still maximizing the occupancy of the event” (Jain [0013]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Haynes further teaches “comparing, by one or more computing units, an historical feature of the first current event participant with a current feature of the first current event participant, and” (“…historic and predictive elements engine can combine historic logs with a prediction engine. In a specific implementation, the platform can modify event parameters based upon historic data…” (Haynes [0057])).
	Haynes further teaches “weighing, by one or more computing units, a historical neighborhood feature based on a result of the comparison” (“…historic and predictive elements engine can combine historic logs with a prediction engine. In a specific implementation, the platform can modify event parameters based upon historic data…” (Haynes [0057])).
	Accordingly, the claimed subject matter is obvious over Haynes, Lipscher, in view of Jain.

	Regarding Claim 9, Haynes, Lipscher, and Jain teach the limitations of Claim 8.
	Jain further teaches “wherein the at least one location matching model comprises at least one neighborhood matching model, and” (“…disclosure provides features that enable position allocation for an event at a venue, allowing groups of differing sizes to sit together, while still maximizing the occupancy of the event. The features of the present disclosure also enable other factors of positioning to be considered in position allocation, such as subgroups within a group being positioned together, and order of priority corresponding to the timing of when they booked their positions…” (Jain [0013]) and “…iterative optimization algorithm can allocate positions to members of groups and subgroups based on certain principles, preferences, or conditions…” (Jain [0069])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Jain with that of Haynes and Lipscher.  Please see above (Claim 8) for combination analysis.  The rationale to combine (for this limitation, as well as for all subsequent limitations taught by Jain) is substantially similar as that of Claim 8.  Furthermore, implementing Jain’s calculation methodologies would further optimize event planning.
	Jain further teaches “wherein an input of the neighborhood matching model comprises: an ” (“…iterative optimization algorithm is further configured to determine the allocation based on a preference to minimize a distance between subgroups of a same group. In some example embodiments, the iterative optimization algorithm is further configured to determine the allocation based on a preference to minimize a distance between members of a same subgroup, the members comprising any of the organizing-users, guest-users, and guests of the same subgroup…” (Jain [0023]) and “…iterative optimization algorithm can allocate positions to members of groups and subgroups based on certain principles, preferences, or conditions…” (Jain [0069])).
	Haynes further teaches “wherein an input of the neighborhood matching model comprises: an historical neighborhood feature associated with the first current event participant, and” (“…historic and predictive elements engine can combine historic logs with a prediction engine. In a specific implementation, the platform can modify event parameters based upon historic data…” (Haynes [0057])).
	Jain further teaches “wherein an output of the neighborhood matching model comprises a neighborhood matching score indicating matching degree between the first current event participant and a neighbor event participant located adjacent to the first current event participant in the current event location” (“…problem of position allocation is a cost optimization problem, which can be solved using a position allocation algorithm that calculates the position distances between the members of a group and the position distances between the members of a subgroup as various costs and aims to minimize the total cost… simplex method for quadratic programming can be used to solve the problem, applying an iterative solution that picks the minimum cost of all possible solutions at each step and iteratively reduces the cost until it reaches a point where it is no longer possible to reduce the cost. At which point, an optimal solution has been reached…” (Jain [0015]) and “…determining the local optimal allocation based on the initialized current allocation; and determining a best local optimal allocation amongst multiple local optimal allocations based on a comparison of respective distance costs for the multiple local optimal allocations…” (Jain [0025])).
	Accordingly, the claimed subject matter is obvious over Haynes, Lipscher, in view of Jain.

	Regarding Claim 11, Haynes, Lipscher, and Jain teach the limitations of Claim 8.
	Haynes further teaches “wherein the feature is selected from the group consisting of: an historical feature of the first current event participant, and a current entity feature of the current event participant” (“[w]ith respect to a given meeting or event, the information provided the third-party vendor/supplier system can include, for example, the availability of resources, the status or condition of available resources, the status or condition of resources already secured for the given meeting or event, delivery time and date for resources already secured for the given meeting or event, and the like…” (Haynes [0024]), “…historic and predictive elements engine can combine historic logs with a prediction engine. In a specific implementation, the platform can modify event parameters based upon historic data (e.g., historical data relating to vendor/supplier dependability), and can determine the likelihood of whether a particular vendor/supplier will provide their respective event resources (e.g., supplies or rental equipment) in a timely manner…” (Haynes [0057]), and “…event task calculation engine can be configured to make decisions about what event planning tasks can be carried out based on current information provided to the system. The event tasks can be determined from the current event execution plan and historical maintenance data…" (Haynes [0077])).
	Jain further teaches “wherein the historical feature is associated with the historical neighborhood feature” (“…disclosure provides features that enable position allocation for an event at a venue, allowing groups of differing sizes to sit together, while still maximizing the occupancy of the event. The features of the present disclosure also enable other factors of positioning to be considered in position allocation, such as subgroups within a group being positioned together, and groups being allocated positions in an order of priority corresponding to the timing of when they booked their positions…” (Jain [0013])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Jain with that of Haynes and Lipscher.  Please see above (Claim 8) for combination analysis.  The rationale to combine is substantially similar as that of Claim 8.
	Haynes further teaches “wherein the historical feature is associated with the historical neighborhood feature” (“…historic and predictive elements engine can combine historic logs with a prediction engine. In a specific implementation, the platform can modify event parameters based upon historic data…” (Haynes [0057])).
	Accordingly, the claimed subject matter is obvious over Haynes, Lipscher, in view of Jain.

	Regarding Claim 12, “wherein creating the at least one initial location allocation plan comprises”, Haynes and Lipscher teach the limitations of Claim 1.
	Haynes and Lipscher do not teach, but Jain teaches “determining, by one or more computing units, a random location allocation plan for the plurality of current participating entities” (“…randomly determining a new allocation of positions to members of the each one of the plurality of groups for the event…” (Jain [0025])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Jain with that of Haynes and Lipscher.  Please see above (Claim 8) for combination analysis.  Furthermore, it would further optimize Haynes and Lipscher’s event planning by implementing the calculations and more detailed methodologies of Jain.  This rationale to combine similarly applies to all subsequent limitations taught by Jain.
Jain further teaches “for each of the plurality of current event participants, calculating, by one or more computing units, a fitness score which includes at least one of the following: a resource matching score and a neighborhood matching score” (“…problem of position allocation is a cost optimization problem, which can be solved using a position allocation algorithm that calculates the position distances between the members of a group and the position distances between the members of a subgroup as various costs and aims to minimize the total cost… simplex method for quadratic programming can be used to solve the problem, applying an iterative solution that picks the minimum cost of all possible solutions at each step and iteratively reduces the cost until it reaches a point where it is no longer possible to reduce the cost. At which point, an optimal solution has been reached…” (Jain [0015]) and “…determining the local optimal allocation based on the initialized current allocation; and determining a best local optimal allocation amongst multiple local optimal allocations based on a comparison of respective distance costs for the multiple local optimal allocations…” (Jain [0025])).
Jain further teaches “calculating, by one or more computing units, a sum of fitness scores for each of the plurality of current event participants” (“…problem of position allocation is a cost optimization problem, which can be solved using a position allocation algorithm that calculates the position distances between the members of a group and the position distances between the members of a subgroup as various costs and aims to minimize the total cost… simplex method for quadratic programming can be used to solve the problem, applying an iterative solution that picks the minimum cost of all possible solutions at each step and iteratively reduces the cost until it reaches a point where it is no longer possible to reduce the cost. At which point, an optimal solution has been reached…” (Jain [0015]) and “…determining the local optimal allocation based on the initialized current allocation; and determining a best local optimal allocation amongst multiple local optimal allocations based on a comparison of respective distance costs for the multiple local optimal allocations…” (Jain [0025])).
Jain further teaches “changing, by one or more computing units, an allocated location for at least two of the plurality of current event participants to form a new location allocation plan” (“…determining if a potential change to the current allocation will reduce a distance cost of the current allocation, the potential change comprising switching a position allocation of two of the members; in response to a determination that the potential change will reduce the distance cost, changing the current allocation based on the potential change…” (Jain [0025])).
Jain further teaches “determining, by one or more computing units, whether a pre-condition of the new location allocation plan is satisfied” (“…iterative optimization algorithm can allocate positions to members of groups and subgroups based on certain principles, preferences, or conditions…” (Jain [0069]) and “…iterative optimization algorithm can iterate until a predetermined condition is met…” (Jain [0078])).
Jain further teaches “responsive to determining the pre-condition is not satisfied, performing, by one or more computing units, the calculating step recursively until the pre-condition is satisfied, thereby determining at least two additional location allocation plans; and” (“…iterative optimization algorithm can allocate positions to members of groups and subgroups based on certain principles, preferences, or conditions…” (Jain [0069]), “…iterative optimization algorithm can iterate until a predetermined condition is met…” (Jain [0078]), and “…simplex method for quadratic programming can be used to solve the problem, applying an iterative solution that picks the minimum cost of all possible solutions at each step and iteratively reduces the cost until it reaches a point where it is no longer possible to reduce the cost. At which point, an optimal solution has been reached…” (Jain [0015])).
Jain further teaches “responsive to the pre-condition being satisfied, determining, by one or more computing units, at least one initial location allocation plan associated with the sum of fitness scores higher than the sum of fitness scores associated with the at least two additional location allocation plans” (“…iterative optimization algorithm can allocate positions to members of groups and subgroups based on certain principles, preferences, or conditions…” (Jain [0069]), “…iterative optimization algorithm can iterate until a predetermined condition is met…” (Jain [0078]), and “…simplex method for quadratic programming can be used to solve the problem, applying an iterative solution that picks the minimum cost of all possible solutions at each step and iteratively reduces the cost until it reaches a point where it is no longer possible to reduce the cost. At which point, an optimal solution has been reached…” (Jain [0015]), and “[i[f, at operation 650, it is determined that there is a previous determination of a local optimal allocation, then the method 600 proceeds to operation 660, where the best local optimal allocation is determined between the current most recent local optimal allocation and the previous local optimal allocation based on their respective distance costs. The allocation having the lower distance cost is determined to be the best local optimal allocation…” (Jain [0093], [Figure 6])).
	Accordingly, the claimed subject matter is obvious over Haynes, Lipscher, in view of Jain.
Regarding Claims 18 and 20, the claims and their respective limitations have the same technical features as that of Claim 12.  Accordingly, Claims 18 and 20 are rejected under a similar analysis.

	Regarding Claim 13, Haynes, Lipscher, and Jain teach the limitations of Claim 12.
	Jain further teaches “wherein the pre-condition is selected from the group consisting of: a maximum number of times of performing the changing, whether the sum of fitness scores will decrease responsive to the changing, and whether the sum of fitness scores exceeds a threshold” (“[a]t operation 670, it is determined whether or not the optimization algorithm is complete. This determination can be based on one or more factors, including, but not limited to, whether a predetermined number of iterations of the algorithm has been performed or whether the execution time of the algorithm has exceeded a predetermined threshold amount of time…” (Jain [0094], [Figure 6])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Haynes, Lipscher, and Jain.  Please see above (Claim 8) for combination analysis.  The rationale to combine is substantially similar as that of Claim 12.
	Accordingly, the claimed subject matter is obvious over Haynes, Lipscher, in view of Jain.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haynes, Lipscher, Jain, in view of Grosz.
	Regarding Claim 10, “wherein the input of the neighborhood matching model further comprises”, Haynes, Lipscher, and Jain teach the limitations of Claim 9.
	Haynes further teaches “an entity a feature of the first current participating entity event participant, and” (“…event feasibility engine can automatically assess business event feasibility based on the event budget and other event requirements (e.g., attendance expectations, venue requirements, staffing requirements, speaker requirements, and participant requirements)…” (Haynes [0068])).
Haynes, Lipscher, and Jain do not explicitly teach, but Grosz teaches “an entity a feature of a similar entity event participant from an historical location allocation plan” (“…automatically aggregating a plurality of system users into participants for a group activity having a plurality of assigned spaces, the participants automatically grouped into a plurality of subgroups based on desired attributes of each member of the subgroup… generating a personal profile of each system user; generating one or desired participant for a respective group activity; identifying the personal profiles of the system users that meet the one or more preference profiles; comparing information in the personal profiles to determine a strength-of-match between system users populating the group activity; grouping of the participants into the plurality of subgroups according to the strength-of-match between each member of the subgroup; and assigning the participants of the group activity, grouped into the subgroups, to the plurality of spaces in the group activity…” (Grosz [0015]) and “…accessing user historical data relative to activity participation and for qualifying individuals as potential candidates to participate in a specific pending group activity based at least on past participation in the same or similar activities…” (Grosz [0216], [Figure 15])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Grosz with that of Haynes, Lipscher, and Jain.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As stated above (please see Haynes & Lipscher & Jain combination analysis), Haynes, Lipscher, and Jain function together for event planning using metrics (Haynes [Abstract], Lipscher [Abstract], Jain [Abstract]).  Grosz teaches assigning participants of a group activity to spaces based on the participants’ desired attributes (Grosz [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Grosz’s similar attribute grouping methodology, such as based on historic data, onto Haynes and Lipscher.  Grosz’s method improves upon Haynes, Lipscher, and Jain, as “[i]ndividuals who have history of repetitive participation in activities that are similar to a promoted activity are logically more likely to accept invitations to participate” (Grosz [0228]).  This would further optimize event planning.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Haynes, Lipscher, Jain, in view of Grosz.

Claim 17 is cancelled.


Response to Arguments
The following addresses all arguments raised in Applicant’s Amendment filed/received 02/25/2021.
3. Specification Objections
	Examiner appreciates all corrections, and hereby withdraws Objections to Specifications.

4. Claim Rejections – 35 U.S.C. 101
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues amended claims, as currently presented, is patent eligible subject matter under Sec. 101.  Examiner respectfully disagrees.  Please refer to Sec. 101 Rejection and analysis of this Office Action for more details.
Under Step 2A Prong 1, Applicant argues “claim 1 is manipulating data with a computing device which cannot be construed to be “organizing human activity”” (p. 14-15).  Examiner respectfully disagrees.  Examiner interprets and classifies Claim 1 as an abstract idea.  Claim 1, and its respective limitations, fall under “business relations”, “marketing or sales activities”, or “managing interactions between people”, an abstract idea.
The event planning optimization is functionally similar to “using an algorithm for determining the optimal number of visits by a business representative to a client”.  In re Maucorps
The feedback is functionally similar to “considering historical usage information while inputting data”.  BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286 (Fed. Cir. 2018); MPEP 2106.04(a)(2).  This is an example of “managing interactions between people”.
Should Examiner adopt Applicant’s classification of Claim 1, and label Claim 1 as “manipulating data with a computing device”, such “manipulating data” is nonetheless an abstract idea.  Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (labeling claims as directed to “abstract idea of "collecting, displaying, and manipulating data"”); MPEP 2106.05(f).
Respectfully, Examiner maintains position that amended claims, as currently presented, are directed to an abstract idea under Step 2A Prong 1.
	Under Step 2A Prong 2, Applicant argues the “claims are meaningfully limited in that an additional elements implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim” (p. 15).  Examiner respectfully disagrees.  Examiner identifies the additional elements as generic computing elements recited at a high level, of which the computing elements are merely used to implement the abstract idea, equivalent to using the computing elements to “apply it” (or equivalent) with the abstract idea.  Regarding Applicant’s argument involving the “particular machine”, “[m]erely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24 (2014), see also In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008); MPEP 2106.05(b).
	Respectfully, Examiner maintains position that amended claims, as currently presented, are not sufficiently integrated into a practical application under Step 2A Prong 2.
	Under Step 2B, Applicant argues “claim 1 generates a machine learning model that can develop accurate input for location allocation planning” (p. 16-17).  Examiner respectfully disagrees.  Similar to machine learning model” is not present in the claim language.
	Respectfully, Examiner maintains position that amended claims, as currently presented, do not recite elements that amount to “significantly more” than the abstract idea under Step 2B.

5. Claim Rejections – 35 U.S.C. 112
Applicant’s arguments have been fully considered and are persuasive.  Examiner hereby withdraws Sec. 112(b) Rejections regarding Claims 2 and 17.

6. Claim Rejections – Obviousness – 35 U.S.C. 103
Applicant’s arguments have been considered but are moot because the new ground of rejection.  Applicant has amended all claims, and the scope of the claims has now changed.  The newly amended claims rely on references not cited in the prior Action.  More specifically:
Claims 1, 3, 4, 14-16, and 19 are rejected over Haynes in view of Lipscher.
Claims 5 and 7 are rejected over Haynes, Lipscher, in view of Grosz.
Claim 6 is rejected over Haynes, Lipscher, Grosz, in view of Desmond.
Claims 8, 9, 11-13, 18, and 20 are rejected over Haynes, Lipscher, in view of Jain.
Claim 10 is rejected over Haynes, Lipscher, Jain, in view of Grosz.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20050120052 A1: System and method for planning meeting, based on at least one business rule.
US 20140229560 A1: Method involving negotiating between invitees to an event.
US 20020194018 A1: Method matching for complementary interests of business entities.
US 20080052217 A1: Adaptive learning matching program between meeting planners and hospitality providers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY P ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIBO W CHEN/Patent Examiner, Art Unit 3628          

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628